Allowance after AFCP
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments as filed provide allowable subject matter overcoming the prior art. Particularly, the following emphasized limitations:
wherein activating the ultra-wideband transceiver comprises switching the ultra-wideband transceiver from a sleep mode into an active mode, 
upon reception of an ultra-wideband transmission from the mobile device, activate the ultra-wideband transceiver to transmit to the mobile device a request message and to receive from the mobile device a response message, 
determine a distance of the mobile device from the access control terminal, using the response message, and
in response to a determination that the distance of the mobile device from the access control terminal is within a pre-determined proximity range, activate the second electronic circuit, wherein activating the second electronic circuit comprises switching the second electronic circuit from a sleep mode into an active mode, wherein the second electronic circuit operates in the sleep mode until activated by the first electronic circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/2/2022